           Case 2:20-mj-01041-EJY Document 47 Filed 08/25/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BENJAMIN F. J. NEMEC
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14591
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Ben_Nemec@fd.org
 7   Attorney for Mark Galloway
 8
 9                        UNITED STATES DISTRICT COURT

10                              DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                      Case No. 2:20-MJ-01041-EJY
12
                  Plaintiff,                        STIPULATION TO CONTINUE
13                                                  BENCH TRIAL
           v.
14                                                  (Fourth Request)
     MARK GALLOWAY,
15
                  Defendant.
16
17
18         IT IS HEREBY STIPULATED AND AGREED, by and between
19
     Christopher Chiou, Acting United States Attorney, and Rachel Kent, Special
20
     Assistant United States Attorney, counsel for the United States of America, and
21
     Rene L. Valladares, Federal Public Defender, and Benjamin F. J. Nemec,
22
     Assistant Federal Public Defender, counsel for Mark Galloway, that the bench
23
     trial currently scheduled on August 30th at 9:00 am, be vacated and continued to
24
     a date and time convenient to the Court, but no sooner than fifteen (15) days.
25
26
         Case 2:20-mj-01041-EJY Document 47 Filed 08/25/21 Page 2 of 3




 1        This Stipulation is entered into for the following reasons:
 2        1.    There has been an outbreak of COVID-19 in the trial unit at the
 3              Nevada Federal Public Defender’s office. In an abundance of
 4              caution, to prevent any further spread, both parties agree to
 5              continue the upcoming trial.
 6        2.    The first date in which all parties and experts are available is
 7
                September 15, 2021.
 8
          3.    Mr. Galloway is not incarcerated and agrees to this continuance.
 9
          This is the fourth request for a continuance of the Bench Trial.
10
          DATED this 25th day of August 2021.
11
12
     RENE L. VALLADARES                        CHRISTOPHER CHIOU
13   Federal Public Defender                   Acting United States Attorney
14
        /s/ Benjamin F. J. Nemec                  /s/ Rachel Kent
15   By_____________________________           By_____________________________
16   BENJAMIN NEMEC                            RACHEL KENT
     Assistant Federal Public Defender         Special Assistant United States
17                                             Attorney

18
19
20
21
22
23
24
25
26
                                               2
          Case 2:20-mj-01041-EJY Document 47 Filed 08/25/21 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                    Case No. 2:20-MJ-01041-EJY
 4
                 Plaintiff,                       ORDER
 5
           v.
 6
     MARK GALLOWAY,
 7
                 Defendant.
 8
 9
10
           IT IS THEREFORE ORDERED that the bench trial currently scheduled
11
     on Monday, August 30, 2021, at 9:00 a.m., be vacated and continued to
12
13   Monday, September 27, 2021 at the hour of 10:00 a.m., in Courtroom 3B.

14         DATED this 25th day of August, 2021.

15
16                                        UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                             3
